Applicant did not conduct an interview for the AFCP.  Examiner attempted to contact Applicant’s representative on 8/22/2022, however, no response was received.  
Proposed Claim Amendments: The claim amendments appear  to consist of previously rejected depending claim material rolled up into the independent (See Claim 22).  The amended material would be subject to the same rejections as applied to original Claim 22.
	Prior Art: No remarks regarding the prior art rejections or patentability have been included.  See also,  the above “Proposed Claim Amendments” section.
	112(a): Applicant’s remarks regarding the support for the material rejected under 112(a) are not fully clear.  Applicant does not explain how/why the alleged support and citations to the specification are related to the material discussed in the rejection (such as the displaying of the network data).  Had an interview been conducted Examiner would have attempted to clarify these remarks and their relationship to the rejected material.  Examiner will assume, for this response, that the cited material was meant to show the data being displayed based on the first paragraph of this section of the remarks (“…displaying on a user interface a reference network ... the reference network as displayed includes ..." and "displaying the subnetwork on the user interface.").
	Examiner has used part of the allotted time to re-review the specification and re-review the rejections (including in view of the cited topologies).  These remarks are not persuasive because the specification does not describe these topologies as displayed material. The topologies are provided as an example of what a network may look like after actions are performed on them, however, the disclosure does not connect these with the displayed material or present them as such.  The display is described in regards to the device (display unit and interfaces, see [0088]; [0091]; [0093]-[0097]; [0099]).  Examiner could find no material describing the displaying of the reference networks to a user on the displays/interfaces, including:
	- “…displaying on a user interface a reference network…”;
“…the reference network as displayed includes the target users in the 
modified target user set but excludes the center user and lines extending 
from the center user…”;
- “…displaying the subnetwork on the user interface, the subnetwork as 
displayed shows the damage value of the candidate user upon deletion of 
the candidate user”.
	This was discussed in the previous office action (“The disclosure, as originally filed, does not provide support for these display features/elements.  Although the specification does discuss display capabilities (in general terms regarding he system having displays and interfaces with which users can interact), it does not discuss this information being displayed to nay users.  The displays and interfaces discussed to not include the presentation of the reference network, subnetworks, results of the modifications, results of the processing, etc.”).  If Applicant is interpreting the “topology view” of the cited paragraphs/drawings as the view/display of the networks/subnetworks that is provided to the user, then Examiner believes that the disclosure fails to make this connection.  The topology views, as described in the specification/drawings presents an example to the reader, however, it does not connect these views to data being displayed to the user in the manners described in the claims.  The specification does not provide detail regarding data that is actually displayed to the user form the processing of the claimed invention (including what is displayed and/or how it is displayed).
	101: Applicant's comparisons of the claimed invention to Example 37 is mis-characterized.  Example 37 Is not drawn to the altering of displayed data, but rather to the alteration of the display itself and the functioning of the display.  Applicant's claims are drawn to the determination of what data to display and how that data is presented rather than how the display itself functions.
Applicant does not provide explanation or analysis to explain how/why the claimed invention would provide a practical application and/or improvement in a manner that is significantly more than the abstract ideas (including discussion of the additional features).  Applicant asserts that the claimed invention provides a practical application and improvement, but provides no support for this assertion.

/S.D.S/           Examiner, Art Unit 3629                                                                                                                                                                                             

/ANDREW B WHITAKER/           Primary Examiner, Art Unit 3629